             Case 1:21-cr-00182-CM                 Document 11 Filed 05/17/21 Page 1 of 1



                                !""" ....   "'.-



                                '                           U.S. Department of Justice
                                ~    -.     . -
                                                            United States Attorney
                                                            Southern District of New York
                                                                                                                           nC.\)
- ----tt--=,=-,,........,...,.cffl'"-- - - - ---+t-- - - - - - - - - - - - , ----,,-...~-H---1,o,-rri--H-½-t-H~ c
            us                                              The Silvio J. Mollo Building
             DOCUMENT                                       One Saint Andrew 's Pla;a
                                                            New York, New York /0007
             ELECTRONICALLY FILED

             DATE FILED:
                                                             May 17, 2021                    5'( 1 (  I   1,, '                1 i Dl I
                                                                                                 I'        tL        )t.)1        1
BYECF                                                                    Q4\:7 t,           ,4::o' )      -\0            -----   -t < "",:;;
                                                                                   . J-- \ 0 ~ o ro ~
The Honorable Colleen McMahon
Daniel Patrick Moynihan                                                                                                          k Ju\1,1,
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
                                                                                  tK \
                                                                                       f   ~e,   lv
                                                                                                      A 4-J
                                                                                                           '
                                                                                                                     ~i
                                                                                                                    ~ c f lz       D
                                                                                                                                       )<; 'tu>¾•?
                                                                                                                                         ~
Re:      United States v. Fox, 21 Cr. 182 (CM)                                             ;-w ¼-t- _,~~ ~~~-t<--.,f_
                                                                                            ~     ¥       l     /    ~c,tvS.     t.(           I
Dear Judge McMahon:                                                                              ~~ ¾;c'"                  · ,Jc, S (fz,I}<~

        The Government respectfully submits this joint letter regarding the status con ferencc
scheduled for May 25, 2021, at 2:00 p.m. The Government and defense counsel have conferred and Uv               o4
                                                                                                                   1
                                                                                                                    ~ t'\, ~r
                                                                                                                    ~"

respectfully request that the conference be adjourned for a period of 30 days, to allow the parties to        ~  {o
continue their discussions regarding a potential pretrial disposition of this matter. For the same ~'Ii' io-v
reason, the Government, with the defendant 's consent, respectfully requests that time be excluded in .\J,. ~
the interim. This is the parties ' first request for an adjournment of this status conference, and it does ,v\       ,J _
                                                                                                                                           Jtk~
not affect any other scheduled dates.                                                                     ~ < l , -{Vl,f


                                                      Respectfully submitted,
                                                                                                                           £'7-.i-,bdtto
                                                      AUDREY STRAUSS                                                  {,{A1--th"'\'~
                                                      United States Attorney


                                                   by: _      ___
                                                      Sarah L. Kushner
                                                                                                  !i~l-J~
                                                      Assistant United States Attorney
                                                      (212) 637-2676

 cc:     Mark B. Gombiner, Esq. (by ECF)
